--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Targeted Medical Pharma, Inc. 8-K [tmp-8k_012511.htm]
 
 
EXHIBIT 10.22
 

 Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618

 
 
 
***CONFIDENTIAL TREATMENT REQUESTED***
 
Note:   Confidential treatment requested with respect to certain portions hereof
denoted with “***”





Targeted Medical Pharma, Inc.
2980 Beverly Glen Circle, Suite 301, Los Angeles CA 90077 310 474-9809.


AGENCY AGREEMENT


This Agreement has been entered into on March 29, 2010 between; Biomatrix Pharma
a foreign company (“BP”) under the laws of Lebanon with principal offices at
Sassine Square-Rehawi bldg. 3rd Floor, Ashrafieh, Beirut, Lebanon., and


Targeted Medical Pharma Inc., a Delaware corporation in the United States
established under the laws of the State of California, located at 2980 Beverly
Glen Circle, Suite 301, Los Angeles, CA 90077, USA hereinafter referred to as
“TMP.”


WHEREAS,


TMP hereby represents, certifies and warrants that it is the sole owner of all
the rights, titles and product patents and is also responsible for the Product
manufacturing process;


BP is willing to market and sell the said Product within the Territory; BP has
duly informed TMP about its interest in the Products, the purchase, packaging
and bringing the said Products into the markets of the Territory, BP shall file
the necessary applications for the registration and authorizations within the
territory on behalf of TMP.


TMP hereby agrees on the terms and conditions set forth in this Agreement to
grant BP all the necessary rights for the packing, marketing implementation and
the distribution of the Products within the Territory under the condition that
SP shall satisfy its entire Product demand exclusively from TMP as per the terms
and conditions of the this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
intending to be legally bound, the Parties hereto agree as follows:
 
 
 
1

--------------------------------------------------------------------------------

 
 

 Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618

 
 
1. Definitions


 
For the purposes of the above Agreement the below listed terms shall have the
following meaning:



 
l:”Products” shall mean a protected medical food formula exclusively developed
by TMP, manufactured in the United States of America and sold under the TMP’s
brand names: ***, or any newly developed US Medical Food classified product
(“New Product”) that is offered to SP by TMP. BP shall have the right but not
the obligation within ***-days to order a minimum of *** bottles of new product.
In the event BP does not order the minimum amount of New Product within *** days
TMP shall have the right but not the obligation to withdraw the offer of
licensing New Product to BP.



 
2. “Territory” shall mean the following countries: Algeria, Morocco, Tunisia,
Bahrain, Egypt, Iraq, Jordan, Kuwait, Lebanon, Ubya, Morocco, Oman, Qatar, Saudi
Arabia, Sudan, Syria, Tunisia, UAE, Yemen, Turkey.



 
3.”Affiliate” shall mean for each of the Parties a company, corporation,
organization or entity which directly or indirectly controls or is directly or
indirectly being controlled by or is under joint control with such a party,



 
4.”Brand Names” mean trademark brand names Trademarked in the United States of
America for the following Products: ***, or any new product that TMP may
introduce in due course.



2. Interpretation


2.1 Any and all Annexes of the above Agreement constitute the integral part
thereof.
 
 
 
2.2 The titles used in the above Agreement serve only for convenience and shall
not be interpreted as having any influence on the meaning or the structure of
any of the terms and conditions, stipulations and agreements of the above
Agreement.



 
2.3 Any and all changes or amendments to the above Agreement including to any
and all Annexes thereof made in writing and signed by the properly authorized
representatives of both Parties.



3. License


 
3.1 Within the framework of the above Agreement TMP grants BP an exclusive
license for the use within the defined Territory for the following operations:



a) the sale and marketing of the Products within the Territory;
 
 
 
2

--------------------------------------------------------------------------------

 
 

 Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618

 


 
b) using the Products’ registration documentation containing all documents
necessary for the registration of the food products required by appropriate
authorities in the countries composing the Territory.



 
3.2. TMP gives BP the rights to grant Product sales and marketing sublicenses in
the selected countries within the Territory.



 
3.3. SP is not granted rights for manufacturing operations.



 
3.4. Exclusive rights shall mean that TMP cannot directly nor through its
controlled companies or any third Party manufacture nor conduct the marketing
activities of the said Products within the Territory nor to market the Products
within the area encompassed by the Territory.



 
3.5. TMP will have the right to limit exclusivity rights for the sale and
marketing of the Products for a particular country in the Territory if BP or its
appointed partners to whom BP granted sublicenses will fail to launch the
Product in a specific country in the Territory within *** months. Expiration of
the exclusivity rights shall pertain only to the rights of sale and distribution
in a given country in which the date of introducing the said Products to the
market has not been adhered to and shall not bear any influence on the scope of
rights granted to BP.



 
Regarding other countries of the Territory. If BP will be able to launch the
Products after the said *** months period TMP has the right but not the
obligation to ,again grant exclusivity rights for the sale and marketing of the
Products in that specific country. Additionally, BP shall be subject to a
minimum purchase of Product on an annual basis in order to maintain the
exclusive right to sell in the Territory.



 
3.6. Additionally; TMP grants BP the right to obtain a license for additional
(2) medical food products not encompassed by the above Agreement on the same
terms and conditions as those in the license Agreement based on patent
application, which shall be developed by TMP in the future during the period of
the license Agreement’s enforceable period.



 
3.7 BP rights of sale and marketing of Products shall be limited to the
Territory. BP and its sub licensees shall agree not to sell Product in any
country outside the Territory. TMP shall have the right but not the obligation
to terminate this Agreement upon written notification to BP if TMP discovers and
verifies to BP that Product Iicens8.d to BP or its sub licensees are actively
being sold and marketed in a country outside the Territory.

 
 
 
3

--------------------------------------------------------------------------------

 
 

 Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618

 
 
4. The first phase of the cooperative partnership


 
4.1. The Products shall be launched in each country of the Territory subject to
the minimum ordering terms this Agreement. The country where each Product shall
be introduced first on the market every time shall be Lebanon.



 
4.4. The Product on the Territory shall be marked as a BP product and labeled
from the United States or labeled from the individual country within the
framework defined by the registration legislature of a given country.



 
4.5. The price of deliver shall amount to *** USD for all Product Bottles
containing *** capsules forwarded FOB Los Angeles per Exhibit “A”. Delivery
payment terms shall be as specified in points 13.3 of the above Agreement. A
Product Bottle shall encompass an approximate one-months supply of *** capsules,
bottled in ***, labeled, sealed, desiccant, cotton.



5. Manufacturing scope and location


 
5.1. Manufacturing process by TM P shall be in the United States.



 
5.2. In order to ensure product delivery continuance within the Territory, TMP
shall define a manufacturing process from a Certified GMP (Good Manufacturing
Process) satisfactory to BP.



6. Deliveries


 
6.1. Each series of the delivered Product will be accompanied by an Analysis
Certificate filed by TMP or an entity completing it on TMP’s commission
according to the specifications of the· manufacturer.



 
6.2. Each delivery shall be accompanied by a Certificate of Origin.



 
6.3. TMP shall submit to BP any and all documents as necessary and required by
the international law concerning the manufacturing process.



 
6.4. The Parties agree to pass on any and all information, submitting
declaration and making any and all other activities as foreseen by law or for
the objective of fulfilling the obligations as mandated and required from tl1e
Party by law.

 
7. Prognosis and orders



 
7.2 BP agrees to and shall place a binding purchase order for the mixture or
product with TMP at least *** months prior to the required delivery date.



 
7.3. All deliveries shall be made by FOB Los Angeles insurance to be paid by BP.
All shipments shall be compliant within the appropriate temperature ranges as
defined by the manufacturer. All product bottles shall contain a *** year
expiration time date.

 
 
 
4

--------------------------------------------------------------------------------

 
 

 Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618

 
 
8. Guarantees


 
8.1. TMP guarantees that any and all Product and substance amounts delivered to
BP in accordance to the terms of this Agreement shall be fully compliant with
the applicable product specifications.



 
8.2 TMP herby guarantees and certifies that the Product registration
documentation in its possession is:



 
a) in accordance with the laboratory test results as accurate and complete in
all material aspects.



 
b) in accordance with the requirements of local regulations pertaining to
medical foods vital for obtaining a permit to launch the Products in the
Territory.



 
8.3. TMP warrants that the change of the product formula enabling the said
product to receive the status of a medical food In the Territory does not impact
the efficacy of the Product.



9. Claims and complaints


 
9.1 Immediately after receiving each Product delivery on BP property, BP shall
conduct all appropriate tests in order to find the said delivery meets the
applied product specification and shall inform TM P immediately on the results
thereof. If TMP shall not receive any notice from BP within 30 days from the
Product delivery date, it shall be understood that the delivery has been found
by BP to be in accordance with the applicable specifications with the exception
of hidden defects In the case of which such complaints are to be filed within 90
days from the date of finding the said defects.



 
9.2 In an event of a substantiated claim made by BP, TMP shall exchange all
amounts of defective products as fast as it is possible at no additional cost to
BP.



 
9.3 In case that the Parties will not be able to agree as to whether or not the
delivered product is defected, the case shall be forwarded to an independent
third party designated by a mutual agreement whose decision shall be final. The
cost incurred for this intervention shall be covered by the Party whose results
proved to be mistaken.



10. Indemnification


 
10.1 TMP shall hold BP harmless from and against any and all a claims, expenses
and compensators pertaining to liability for the supplied mixture or
manufacturer liability for the Product within a scope in which such claims,
compensation or expenses are attributed to TMP’s negligence.

 
 
 
5

--------------------------------------------------------------------------------

 
 

 Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618

 
 
 
10.2. The Parties shall immediately and mutually inform each other about every
claim against either one or both Parties within a reasonable amount of time.



11. Registration documents


 
11.1. TMP agrees to change the Product formula in order to obtain a registration
of the said product as medical food within the Territory pursuant to the
registration requirements of the individual countries of the Territory: TMP
warrants to BP that the aforementioned changes shall not influence the efficacy
of the product.



 
11.2. Provided that the registration and/or information dossier of the product
based on the original formula will be submitted on the day of signing hereof, in
order to execute products launching schedule, TMP shall submit to BP
registration dossier of the product based on a modified formula, containing all
necessary registration documents and samples required by the appropriate
authorities within the Territory for the registration of the products as food
supplements. The Required documents shall be submitted to BP minimum g (three)
months prior to the foreseen date of launching the products on the individual
market.
 

 
11.3. At this same time the original TMP product (based on the original formula)
will be able to be registered in these countries as TMP medical food product.



 
11.4 BP is entitled to use the Product registration documents submitted by TMP
during the period of enforceability of this Agreement.



 
11.5 BP shall not, without a previous, dearly stated written consent of TMP to:



 
a) allow any other person to use the TMP registration documents in order to
obtain additional other Product registrations within the Territory or anywhere
else in the world.



 
b) file applications for any and all amendments to be made to the registration
documents excepting matters of an administrative nature, or



 
c) use the TMP’s registration documents for any other purpose other than those
specified in the above Agreement



12. Trademark


 
12.1. TMP hereby certifies and warrants that the trademarks are a sole property
of TMP. The Parties agree that the registration of trademarks in the Territory
shall be completed by BP for its own use under the condition that the said
trademarks qualify to be registered within the Territory and that using the said
trademarks shall not be in collision with other Products bearing similar names
found in the Territory.

 
 
 
6

--------------------------------------------------------------------------------

 
 

 Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618

 
 
 
12.2. TMP leaves the right of choice to BP’s to whether BP will launch the
Products under the TMP trademarks or whether it will sell and market the
products under its own trademarks in the Territory. BP’s own trademarks will
remain BP property on the Territory also after the expiration of this Agreement.



13. The product purchase price


 
13.1. The purchase price during the license period of the first 2 (two) years
shall not exceed the amount of $*** USD as calculated by an amount equivalent to
one Product containing (*** capsules). Starting year *** and each year
thereafter the cost of Product shall increase by *** per year or the cost of
Product shall be adjusted for inflation based upon same rate as published by the
United States Bureau of Statistics Consumer Price Index whichever percentage
cost is higher.



13.3. The following terms of payment are hereby agreed upon:


 
a) BP shall pay *** of the order price within *** days of placing the order with
TMP or shall submit a letter of credit issued by a first class bank approved by
TMP In an appropriate amount



 
b) the remaining *** of the order value shall be payable within *** days of the
product delivery.



 
13.4 In an event where either of the Parties find that for trade reasons, the
Product binding price on the basis of this Agreement needs to be changed then it
shall appropriate inform the other Party and the Parties shall commence
negotiations regarding the said price. In an event that the Parties determine
the new price said agreement shall then be made in writing.



 
13.5 All future changes on manufacturing cost of TMP products shall reflect
itself on the purchasing prices listed above.



14. Principles of granting a sub-license


 
14.4. Parties which were granted a sub-license shall purchase the products
exclusively through BP.



 
14.5. Prior to commencing negotiations on the subject of a sub-license with
potential partners BP shall seek TMP’s opinion which is entitled to issue an
opinion regarding the eligibility of such a partner. TMP reserves a veto right
regarding the eligibility of a potential partner.

 
 
 
7

--------------------------------------------------------------------------------

 
 

 Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618

 
 
15. License fees and Minimum Product Purchase


 
15.1. BP shall pay TMP a one-time license Fee payment for the exclusive right to
purchase Products in the Territory in the amount of *** within *** days from the
signing of this Distribution Agreement.



 
15.2. BP shall be required to order a minimum licensed Product purchase starting
within ***-months of the signing of this Distribution Agreement and order a
minimum of product every calendar year thereafter, An initial minimum Licensed
Product purchase of *** bottles of licensed Product shall be required in order
for BP to maintain its exclusivity with the Territory, The Annual Minimum
Licensed Product purchase schedule shall be defined below. In the event BP fails
to order the minimum licensed Product or make equivalent payment to TMP by
September 1st of each calendar year, TMP shall have the right but not the
obligation to convert this Agency Agreement to non-exclusive. In the event BP
fails to order the minimum licensed Product or make equivalent payment to TMP by
December 1st of said calendar year TMP shall have the right but not the
obligation to immediately terminate this Agency Agreement by notifying BP by
registered or certified us mail delivery.



Annual Minimum licensed Product Purchase.


First year -Within *** months of this signed Distribution Agreement. *** bottles
of Licensed Product.


Second year –*** bottles of Licensed Product.


Third year and on – *** bottles of licensed Product and increasing at the rate
of *** for each and every year thereafter.


16. Confidentiality


TMP may disclose certain confidential information and trade secrets of TMP to
BP, however, solely for the purpose of permitting BP to evaluate the
intellectual property of TMP. It is agreed by the BP that no copies shall be
made of any of the materials provided to the BP by TMP pursuant to this
Confidentiality Agreement. In addition, the BP agrees that it shall make no
notes, summaries or abstracts of any kind or manner whatsoever of the said
materials received by BP from TMP. BP further agrees that it shall not disclose
any of the materials delivered to it by. TMP to any individuals other than the
individuals who are signatories of this Confidentiality Agreement, without the
prior written consent of TMP, and such consent shall not be sought from the TMP
until the BP has obtained the written agreement of the said individuals to the
term of this Confidentiality Agreement. Upon receipt by the BP from TMP of
notice of termination of negotiations, the BP shall, within ten (10) day of
receipt of the days notice of termination of negotiations, return to TMP all
materials delivered by the TMP to BP, including any notes, summaries and
abstracts made by the BP. All information deemed confidential by TMP shall be
marked CONFIDENTIAL INFORMATION SUBJECT TO THE Confidentially AGREEMENT. BP
shall maintain no materials relating to or which refer to the confidential
information and trade secrets delivered to the BP by TMP. The foregoing
obligations of confidentiality and non-use shall continue for three (3) years
after the expiration of this confidentiality Agreement. The obligations shall
not apply to any information which: (a) is not or hereafter comes into the
public domain otherwise than by breach of this Agreement or (b) is already in
the. possession of the BP other than as a result of having received it from the
TMP and as shown by written records, or (c) is brought to the BP by a third
party who does not require that it be maintained confidential by the BP, or (d)
is independently developed by the BP without use or access to the information of
TMP.
 
 
 
8

--------------------------------------------------------------------------------

 
 

 Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618


 
17. Duration of and Expiration of the Agreement


 
Term. The term of this Agreement shall be one (1) years from the Effective Date.
This Agreement shall automatically renew for successive one (1) year terms.



17.1 Mutual Termination. This Agreement may be terminated at any time upon the
written mutual consent of the parties.


17.2 Termination For Cause. Either party may terminate this Agreement at any
time by giving written notice via certified mail to the other party if:


(a)           The other party to this Agreement violates any of Its obligations
or warranties under the terms of this Agreement, provided that the non-violating
party shall provide the violating party thirty (30) days prior written notice
(the (“Default Notice”) of the nature of the default or breach. Failure to serve
such notice shall not be deemed to be a waiver of any breach of any covenant or
stipulation under this Agreement. Such termination of the Agreement shall become
effective unless the violations complained of shall be completely remedied to
the reasonable satisfaction of the non-violating party within thirty (30) days
after the date of the Default Notice. If the violation complained of shall be of
a kind that a remedy or cure cannot effectively restore the prior
circumstances.’ the Default Notice shall state that the violation is not curable
and this Agreement shall terminate on the date of the Default Notice. The
termination of the Agreement shall be without prejudice to any rights that
either party may otherwise have against the other party under this Agreement or
under law; or


(b)           The other party applies for or consents to the appointment of a
receiver, trustee or liquidator of the other party or of all or a substantial
part of I)is, her or its assets, or makes a genera I assignment for the benefit
of creditors, takes advantage of any insolvency law, declares bankruptcy or
becomes subject to an involuntary bankruptcy proceeding, becomes insolvent or
commences liquidation, or ceases his, her or its operations for any reasons.


17.3           Termination. Upon termination of this Agreement, Distributor will
refrain from any further sale or use of Products or Product materials including,
but not limited to words, devices, designs and symbols, similar to the Products
or in any way associated with PTL.
 
 
 
9

--------------------------------------------------------------------------------

 
 

 Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618


 
18. Force Majeure


 
18.1 A Party shall not be held responsible for not completing any of its
obligations if it can prove that the cause for the above inability to complete
the said obligations was cause by an obstacle beyond the Party’s control and
that it could not have been reasonably expected that such an obstacle would be
taken into consideration when entering into the above Agreement or that it or
its consequences could have been avoided or overcome.



 
18.2 The above obstacles shall, among other encompass the following; war I armed
conflict (declared or undeclared), an uprising, riots, social unrests, or any
other executive, regulatory or legislative act passed in the name of or by the
government a de jure or de facto, which would not allow to fulfill the
conditions of the above Agreement in their entirety or in part.



 
18.3 If the inability to fulfill the said obligations by a party is a result of
a n inability to fulfill the obligations by a third party, which is engaged to
fulfill the above Agreement in its entirety or in part, the Party shall not be
held responsible only in the case as follows: a) if the party is released from
responsibility pursuant to the previous paragraph or b) the person, which the
Party engaged would be released from responsibility if the stipulations of the
said paragraph were applied to the said person.



 
18.4 The release from responsibility as per the above Article is effective for
the duration of the period during which the said obstacle exists.



 
18.5 The Party not fulfilling its obligations must notify the other Party about
the obstacle and its influence on the ability of the Party to fulfill its
obligations. If the said notice is not given by the Party, which cannot fulfill
its obligations within a reasonable amount of time after which the party was
fully aware or should have been aware of the said obstacle, then the Party will
be held responsible and charged with a compensation penalty resulting from the
above said unfulfilled obligations.



19. Transfer


The above Agreement cannot be transferred in its entirety or in part by BP
without a prior written consent of TM P where the said consent shall not be
unjustifiably delayed or withheld.
 
 
 
10

--------------------------------------------------------------------------------

 
 

 Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618


 
20. Travel and Support


20.1 TMP will use its best efforts to provide BP training and support concerning
its proprietary products and technology. TMP shall provide information to BP
concerning treatment protocols for medical foods as standalone treatment and
treatment protocols for generic pharmaceutics used in conjunction with medical
foods for treatment of certain disease states.


TM shall supply BP with all advertising material of their own, including but not
limited to, promotion videos, brochures, flyers, advertising pictures at TMP’s
expenses. TMP shall furnish BP with free samples for each initial product order
to assist in introducing TMP products into the Territory. It is agreed that free
sample shall be limited to a maximum of *** for each (first time) initial
product order.


20. Governing Law


The License Agreement shall be constructed according to law being binding and
enforceable Los Angeles, California.


21. Successors and Assignees


The above Agreement shall be binding and beneficial for the successors and
assignees of each of the Parties of this Agreement with mandating restrictions
regarding transfers contained and defined within this Agreement.


22. Divisibility


No part, contained within the above Agreement shall be interpreted as requiring
commissioning any activity not being in accordance with the law. Wherever there
is a conflict between any and all determinations made within the above Agreement
and its current and future statutes, laws, enactments or regulations against
which the Parties do not have the subjective rights to enter into a contract,
the latter shall be binding, however, in that case stipulation and
determinations of this Agreement subjected to the above legal issues shall be
reduce and limited only to the necessary scope as to fulfill the legal
requirements. In an event when any part, article, paragraph, sentence, pat or
clause of the above


Agreement shall be found as invalid or in any other way unfeasible then the
invalid or unfeasible determination shall be considered as removed and the
remaining part of the Agreement shall remain fully binding and effective. If any
tribunal, court or an appropriate jurisdiction shall find any of the
determinations in the above Agreement as unfeasible, the said determination then
shall be amended only In the necessary scope as to become feasible within the
above Agreement shall be valid and feasible and the parties of the Agreement
agree to be bound by the above Agreement and fulfill its terms and conditions
pursuant to and with all the changes.
 
 
 
11

--------------------------------------------------------------------------------

 
 

 Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618


 
24. Language


The above Agreement has been written in English in an event of a dispute, the
English version shall prevail.


In witness thereof the Parties devised the above Agreement on the first date
given at the top of this document by their duly authorized higher officials.

 
Targeted Medical Pharma
 
 
 
Date
         
/s/ Kim Giffoni
      3-29-2010
It's President and COO
       Date          
BioMatrix Pharma
       
/s/ Amer Saker
       4-16-2010
It's COO
       Date

 
 
 
12

--------------------------------------------------------------------------------

 
 

 Confidential Treatment Requested by Targeted Medical Pharma, Inc., IRS Employer
Identification No. 20-5863618


 
 


EXHIBIT “A”


The following Licensed Products are incorporated into this Agency Agreement:


***
 
 
13